United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austintown, OH, Employer
___________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1534
Issued: April 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2012 appellant, through her attorney, filed a timely appeal from the June 13,
2012 Office of Workers’ Compensation Programs’ (OWCP) decision, which denied her
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On February 10, 2009 appellant, then a 61-year-old customer service supervisor, filed a
claim alleging an emotional condition in the performance of duty. On February 7, 2009 she
experienced nervousness, anxiety, sleeplessness, loose bowels and fearfulness after a verbal and
1

5 U.S.C. § 8101 et seq.

physical confrontation with a subordinate. Appellant was instructing Ed Hernan, when he
grabbed her right upper arm and “raised his voice.” Mr. Hernan told her not to walk away from
him and she told him not to touch her. Appellant stopped work on February 9, 2009. The
employing establishment controverted the claim, noting that she stated that she was not
concerned for her safety.
On February 23, 2009 OWCP requested that appellant submit additional factual and
medical evidence.
In disability certificates dated February 9 and 16, 2009, Dr. Arthur Lapping, an osteopath
Board-certified in family medicine, advised that appellant was unable to work since
February 9, 2009. On February 17, 2009 he diagnosed acute anxiety and filled in “due to
February 7, 2009 incident.” Dr. Lapping checked the box “yes” in response to whether he
believed that the condition found was caused or aggravated by appellant’s employment. He
noted that she was totally disabled since February 9, 2009.
In a February 7, 2009 e-mail, appellant informed Supervisor Ronald Zimcosky that a
carrier pulled her arm. She stated that, at 3:50 p.m. that date, Mr. Hernan, a regular carrier,
returned to the office with a handoff, which had been given to him as under time. Appellant had
instructed him earlier to maintain his eight hours since he was not on the “OTDL [Overtime
Desired List]” and she was going to give it to a carrier on OTDL. When Mr. Hernan returned,
she decided to have him complete his assignment instead of giving it to someone else. Appellant
stated that, when she heard his voice, she went to the workroom floor to give him further
instructions. In response, Mr. Hernan raised his voice and she began to walk away. He then
grabbed her right arm and stated, “Don’t you walk away from me!” Appellant told him not to
touch her and that she was calling the postal inspectors. She noted that there were other carriers
in the area.
Appellant contacted a postal inspector, who instructed her to contact the local police to
escort her from the premises after an investigation. She noted that two officers arrived and
conducted interviews. One of the police officers advised appellant that, because there were two
conflicting stories and no attempt to cause physical harm, there was no criminal offense and the
employer would handle the matter internally. Appellant noted that carriers, Jim Stoyanov and
Ruth McIntyre, advised the police that Mr. Hernan put his hand out to stop appellant from
walking away but did not pull her arm. She explained that, after the police officers left and
Mr. Hernan was no longer on the premises, she called Brian Green, a postal inspector who
advised her that an investigation would be conducted on Monday. Appellant remained in the
building alone because of late returning carriers and reports she had to complete. She stated that
she did not feel comfortable because it was dark outside and she had to go to her car. A
February 13, 2009 statement reiterated appellant’s version of the incident.
In a February 10, 2009 statement, Darlene Jones, a customer service manager, addressed
the February 7, 2009 incident in which Mr. Hernan grabbed appellant’s upper right arm after she
gave him instructions to deliver mail. Appellant related that Mr. Hernan raised his voice and
stated loudly, “Don’t you walk away from me.” She further reiterated the incident as related by
her. Ms. Jones noted that appellant indicated that the police arrived and escorted Mr. Hernan out
of the building. She stated that appellant contacted the employing establishment on Monday,

2

February 9, 2009 and indicated that she was unable to report to work because she was fearful,
anxious and nervous. Ms. Jones explained that appellant called later that date and advised that
her physician took her off work until February 18, 2009.
In a February 10, 2009 statement, Ms. McIlduff, a coworker, noted that on February 7,
2009 at about 3:50 p.m. she “witnessed letter carrier Ed Hernan pull [appellant’s] right arm.”
She stated that he inquired about his timecard and she told him that she had his timecard and the
situation had changed since he telephoned earlier about not being able to complete his
assignment. Ms. McIlduff noted instructing Mr. Hernan to return to the street and deliver his
handoff and his voice started getting louder as he informed her that he called in and appellant
instructed him to bring the mail back as she was going to give the handoff to someone on the
OTDL. She explained that appellant heard this discussion and approached him who raised his
voice and stated, “Oh no, I called in and you said to bring the mail back.” Ms. McIlduff advised
that appellant began to walk away and Mr. Hernan grabbed her right upper arm and stated,
“Don’t you walk away from me!” She noted that appellant responded “Don’t touch me; I am
calling the [p]ostal inspectors. Did you see that?” Ms. McIlduff also advised that two carriers,
Ms. McIntyre and Mr. Stoyanov, witnessed the incident.
In a March 9, 2009 statement, appellant repeated the details of the February 7, 2009
incident. She indicated that she had no stress in her life other than her federal employment.
Appellant advised that she had a lot of job stress since Ms. Jones became manager the previous
year. She noted that she was on leave due to anxiety in 2008 and attended employee assistance
program counseling sessions in October 2008. Appellant also noted that she was in the process
of attempting to obtain an appointment with a psychiatrist.
OWCP received treatment notes from Dr. Daniel Guy, a licensed psychologist. In a
March 17, 2009 note, Dr. Guy stated that he saw appellant after a confrontation with a male
employee at work. He advised that the confrontation left her overwhelmed with stress such that
she was unable to immediately return to work until her anxiety reaction was resolved. Dr. Guy
noted that appellant was undergoing a psychological evaluation.
In a report dated March 17, 2009, Dr. Guy noted appellant’s history of injury as a
physical confrontation with a subordinate worker. He diagnosed anxiety and nervous tension
and explained that she was not normally anxious and nervous. Dr. Guy explained that
appellant’s present state of anxiety and nervousness was due to her fearfulness of the threat of
violence in the workplace. He indicated that she had not reached maximum improvement and
advised that she abstain from returning to work where the “fear-provoking worker continues to
be employed.” Dr. Guy recommended that appellant be relocated as he did not believe that she
could effectively perform her duties in the location where the incident occurred. In a March 24,
2009 treatment note, he provided diagnoses of mixed mood adjustment disorder and severe
stress. OWCP also received handwritten unsigned treatment notes dated June 23, August 22 and
December 15, 2008 and February 9, 2009.
The employing establishment provided a February 9, 2009 statement from Ms. McIntyre,
a carrier, who explained that on February 7, 2009 she was clearing her accountable mail when
she heard Mr. Hernan and appellant discussing instructions given to him regarding a handoff.
Ms. McIntyre noted that he appeared to be quite upset about the instructions and was talking

3

about not going back on the street. She explained that Mr. Hernan had a tendency to talk with
his hands and, while doing so, appellant started to walk away from him. Ms. McIntyre explained
that from her viewpoint “it appeared that [appellant] walked into Ed Hernan’s hand with her
arm.” She noted that appellant “screamed for him not to ever touch her.” However,
Ms. McIntyre indicated that “it appeared to be an accident and nothing was done with intent to
harm or to be malicious.” She believed that “the incident was blown out of proportion.”
In a February 10, 2009 statement, Carrier Stoyanov explained that he witnessed appellant
and Mr. Hernan engage in a discussion on February 7, 2009. He noted that a telephone rang and
he saw Mr. Hernan “talking with his hands as usual.” Mr. Stoyanov thought appellant was going
to answer the telephone when “it seemed like Ed’s hand got caught on [appellant’s] bicep
unintentionally as she turned quickly and bolted toward the desk. No police report was filed
because the cop said that [appellant] had said in was not deliberate contact.” OWCP received a
February 7, 2009 summary call sheet from the police department.
On May 14, 2009 OWCP requested that Dr. Guy provide additional information about
the February 7, 2009 incident. In an undated response, Dr. Guy noted that, during his clinical
interview, it was determined that appellant had an altercation with a subordinate, Mr. Hernan,
after he was given a directive. Appellant related that he became agitated and raised his voice.
She began to walk away from her subordinate, “who then tried to physically restrain her by
reaching out and grabbing her arm. Appellant protested and stated ‘Do not touch me.’” Dr. Guy
explained that as a result of the altercation she became extremely nervous, anxious and was
unable to sleep and very fearful. He opined that appellant’s current diagnosis was not a part of
her clinical history until the February 7, 2009 altercation and her feelings of fearfulness and
anxiety were supported by the examination. Dr. Guy diagnosed adjustment disorder with
anxious mood and recommended that she not return to work with Mr. Hernan. He also noted
that appellant’s fearfulness was not only associated with Mr. Hernan, but with reports in the
media and press associated with lethal retaliation by unhappy and angry subordinates in the
workplace. Dr. Guy indicated that she could return to work as long as she did not work with the
worker who assaulted her.
In a June 29, 2009 decision, OWCP denied the claim as the evidence was insufficient to
establish that appellant sustained an injury as alleged. It found that the medical evidence did not
establish that the event of February 7, 2009 caused her claimed emotional condition. OWCP
found that appellant’s feeling fearful while working after the incident and having police walk her
to her car after the workday ended was not an employment factor.
Appellant’s representative requested a telephonic hearing, which was held on
October 6, 2009. During the hearing, appellant confirmed that she was not initially concerned
for her safety. She also noted that she had some stress earlier. It was also confirmed that no
police report was filed because there were two contradictory stories. Appellant indicated that she
disagreed with Mr. Stoyanov and was not in his presence.
By letter dated August 26, 2009 and received September 2, 2009, appellant’s attorney
submitted an undated report from Dr. Guy, who noted that, as a result of his examination of
appellant and her past clinical history, he concluded that “her present severe reaction to the

4

altercation she had with her subordinate on February 7, 2009 is the direct cause.” Dr. Guy
recommended that appellant return to work in a different location from her previous subordinate.
In a December 23, 2009 decision, an OWCP hearing representative affirmed the June 29,
2009 decision. He found that compensable work factors were established in the form of a verbal
altercation and physical contact with Mr. Hernan on February 7, 2009.
The hearing
representative specified that the incident was not a physical assault but was nonassaultive
physical contact. He also found that appellant’s being fearful and calling the police to watch her
walk to her car after the workday ended was not in the performance of duty and amounted to a
fear of future injury. The hearing representative also found that the medical evidence was based
upon an incorrect factual history of assault and lack of knowledge of appellant’s prior stress
problems which were not compensable. Thus, the medical evidence was insufficient to establish
a causal relationship between the emotional condition and the established work factors.
Appellant’s attorney requested reconsideration and referred to a copy of a March 13,
2009 letter to appellant from the employer advising her that she was being temporarily assigned
to the main office window in her supervisory capacity. By decision dated October 27, 2010,
OWCP denied modification.
On August 1, 2011 appellant’s representative requested reconsideration. He submitted a
June 9, 2011 report from Dr. James M. Medling, a clinical psychologist, who noted that appellant
had an adjustment disorder with anxiety beginning in June 2008, when a new manager arrived.
Dr. Medling indicated that she received treatment from her primary care physician, Dr. Lapping,
for this condition. He opined that appellant had an adjustment disorder with anxiety at the time
of her February 7, 2009 incident. Dr. Medling advised that he believed that the incident
substantially aggravated her adjustment disorder following the February 7, 2009 work incident,
which was now in full remission. He included a copy of his April 12, 2011 psychological
evaluation. Dr. Medling noted that appellant’s history included reporting work stress in 2008
due to a stressful work environment with her new manager. He described the incident of
February 7, 2009 as: “[s]he states a carrier grabbed her arm when she told him he had to do
another half-hour route and she became frightened over it.”
By decision dated June 13, 2012, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his or her regular or specifically assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. On the other hand the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or

5

his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.2
An employee has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.6
ANALYSIS
Appellant alleged that she sustained an emotional condition in the performance of duty.
The Board must thus, initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA.
The Board initially notes that appellant has attributed her emotional condition to the
regular or specially assigned duties of her position as customer service supervisor. The Board
has held that conditions related to stress resulting from situations in which a claimant is trying to
meet his or her position requirements are compensable.7 In this case, appellant alleged that on
February 7, 2009 a verbal altercation and physical contact occurred with Mr. Hernan as she was
giving him instructions about his work. The Board notes that OWCP properly found this occurred
in the performance of duty. The Board finds that there was a verbal altercation8 and some physical
2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

Id.

7

Richard H. Ruth, 49 ECAB 503 (1998).

8

See Peter D. Butt Jr., 56 ECAB 117 (2004) (the Board has recognized the compensability of verbal altercations
or abuse when sufficiently detailed by the claimant and supported by the record).

6

conduct with Mr. Hernan as appellant tried to discuss work instructions with a subordinate
employee. Appellant has alleged a compensable factor under Cutler.9
Appellant also alleged that she was fearful at the end of her work shift on February 7,
2009 and had the police walk her to her car. The Board notes that during the hearing she
explained that she was not initially concerned for her safety. Later that date as appellant was
leaving for the day, she became fearful and thus asked for a police escort. However, fear of a
future injury is not compensable.10 Thus, this is not a compensable employment factor.11
Although appellant has identified a compensable factor of employment with respect to a verbal
altercation and physical contact on February 7, 2009, her burden of proof is not discharged. To
establish her claim for an emotional condition, she must also submit rationalized medical evidence
establishing that she has an emotional condition that is causally related to the accepted
compensable employment factor.12
The medical evidence submitted in support of appellant’s claim included several reports
from her treating physician, Dr. Lapping, an osteopath. In his disability certificates dated
February 9, 2009, Dr. Lapping indicated that appellant was unable to work from that date to the
present. In his February 17, 2009 report, he diagnosed acute anxiety due to the incident on
February 7, 2009 and checked the box “yes” in response to whether he believe that appellant’s
condition was caused or aggravated by stress at work. However, Dr. Lapping did not identify the
accepted work factors as causing her stress.
Dr. Guy provided several March 17, 2009 reports in which he generally noted that
appellant was involved with a confrontation with a male employee at work which left her
overwhelmed with stress such that she was unable to immediately return to work. When OWCP
requested additional information, Dr. Guy provided an undated response received on
June 1, 2009. He described the injury as appellant having had an altercation with Mr. Hernan,
after he was given a directive. Dr. Guy indicated that Mr. Hernan “tried to physically restrain
her by reaching out and grabbing her arm. [Appellant] protested and stated ‘Do not touch me.’”
He explained that as a result of the altercation she became extremely nervous, anxious and has
been unable to sleep and has been very fearful. Dr. Guy further explained that appellant’s
current diagnosis was not a part of her clinical history until the February 7, 2009 altercation and
her feelings of fearfulness and anxiety were supported by the examination. He recommended
that she not return to work in a location with Mr. Hernan.
In an undated report received on September 2, 2009, Dr. Guy opined that appellant’s
present reaction was related to her altercation. The Board notes that his reports are insufficient
to establish causal relationship as his opinion on causal relationship contains insufficient
9

See supra note 2.

10

See Joseph G. Cutrufello, 46 ECAB 285 (1994) (fear of future injury is not a compensable factor of
employment).
11

Appellant also made general allegations about stress at work since the appointment of a new manager. She
provided insufficient evidence to show how any specific actions by the manager were compensable work factors.
12

See William P. George, 43 ECAB 1159, 1168 (1992).

7

reasoning and his opinion is premised upon an inaccurate description of incident since the weight
of the evidence supports that Mr. Hernan’s touching of appellant was minimal. Furthermore,
Dr. Guy does not appear to be aware that appellant had a prior history of stress. Appellant noted
that she was on leave due to stress in 2008. It is well established that medical reports must be
based on a complete and accurate factual and medical background and medical opinions based
on an incomplete or inaccurate history are of little probative value.13
Dr. Medling provided June 9 and April 12, 2011 reports in which he opined that appellant
had an adjustment disorder with anxiety beginning in June 2008, when a new manager was
transferred to employing establishment. He opined that the February 7, 2009 work incident
substantially aggravated her adjustment disorder following the incident, which had been now in
full remission. However, Dr. Medling’s description of the incident was inaccurate as he
indicated that the “carrier grabbed her arm.” As noted, the witness’ statements support a much
lower level of physical contact, which one witness described as an accidental touching. As
previously noted, medical reports must be based on a complete and accurate factual and medical
background and medical opinions based on an incomplete or inaccurate history are of little
probative value.14
The Board finds that appellant has not submitted rationalized medical evidence
establishing that her claimed conditions are causally related to the accepted compensable
employment factors.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

13

Douglas M. McQuaid, 52 ECAB 382 (2001).

14

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

